DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment filed 10/28/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the new definition of variable Z of independent claims 1 and 3 which states that Z is not the depicted structure.  
Applicant is required to cancel the new matter in the reply to this Office Action.
(Note also the new related 112(a) rejection below.)

Information Disclosure Statement
The lined-through references are simply entire standard reference texts.  

Claim Objections, MAINTAINED
Claims 25-28 remain objected to because of the following informalities: due to pixilation of the diagramed structures, portions of the letter variables and subscripts are functionally illegible. 
Inventor has deleted the diagramed structures and inserted new diagramed structures.  However, the replacement structures are identical to the original structures.  No improvement in legibility is evident.  
Appropriate correction is again required.

112(a) Rejections Withdrawn
The rejection of claims 5-9, 18 and 23-26 under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claim set such that it is now enabled.  

Claim Rejections - 35 USC § 112(a), NEW
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 16, 17, 21, 22, 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A new definition of variable Z has been added to independent claims 1 and 3 which teaches that Z cannot be the diagramed structural moiety.  This effectively defines a new Markush group of compounds by means of a new variable definition which does not appear in the disclosure.  Note the discussion at MPEP 608.04(a) that states that a particular compound (in this case a new moiety which defines a new set of compounds) which is added to a claim after a previous broader disclosure (i.e. the previous definition of variable Z) constitutes new matter. 

112(b) Rejections Withdrawn
The rejections of claims 4, 17, 21 and 22 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  With respect to claim 4, the amendment clarifies the claim as appropriate.  With respect to the remaining claims (indefinite from indefinite), the rejection is moot.  

Double Patenting Rejections Withdrawn
The nonstatutory double patenting rejection of claims 1-3 and 16, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the claim set such that it is no longer encompassed by the cited patent.  
(Note the related 112(a) rejection above, however.  If the new matter is simply removed from claims 1 and 3, then a nonstatutory double patenting rejection of claims 1-3 and 16, identical to that outlined in the previous Office Action, would again be proper.)

Allowable Subject Matter
	Claims 5-9, 18, 23 and 24 are allowed.  The remainder of the subject matter of the instant claim set would also be allowable once the objections and 112 rejections outlined above have been overcome.  Note the reasons for the indication of allowable subject matter in the Office Action of record on 1/4/2022.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        11/19/2022